Case 2:17-cr-20808-DML-EAS ECF No. 127 filed 08/31/20                    PageID.720       Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

KEVIN SCOTT DOUGLAS,

               Petitioner,                                     Civil Case Number 20-12281
v.                                                             Criminal Case Number 17-20808
                                                               Honorable David M. Lawson
UNITED STATES OF AMERICA,

               Respondent.
                                               /

        ORDER DENYING PETITIONER’S MOTIONS TO APPOINT COUNSEL
           AND FOR LEAVE TO PROCEED IN FORMA PAUPERIS AND
                 DIRECTING GOVERNMENT TO RESPOND

       On August 11, 2020, the petitioner filed a motion to vacate his convictions and sentences

for conspiracy to produce child pornography. The Court has reviewed the petition and finds that

it warrants a response. The petitioner also filed a request to appoint counsel and a motion for leave

to proceed in forma pauperis.

       The motion to proceed in forma pauperis will be denied as moot because the Court already

previously determined that the defendant was indigent, and the Court presumes that his financial

circumstances have not been improved by his incarceration.

       The request to appoint counsel will be denied because the Court is not persuaded that it

should grant that discretionary relief at this stage of the case. The proceedings on a motion to

vacate a petitioner’s sentence under 28 U.S.C. § 2255 are civil in nature, and the petitioner has no

absolute right to the assistance of counsel. Rauter v. United States, 871 F.2d 693, 695 (7th Cir.

1989); United States v. Sanders, No. 03-154, 2013 WL 5707808, at *2 n.21 (N.D. Ohio Oct. 18,

2013). “‘[A]ppointment of counsel in a civil case is . . . a matter within the discretion of the court.

It is a privilege not a right.’” Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th Cir. 1987) (quoting

United States v. Madden, 352 F.2d 792, 793 (9th Cir. 1965)). The Court finds that the petitioner
Case 2:17-cr-20808-DML-EAS ECF No. 127 filed 08/31/20                PageID.721      Page 2 of 2



has not advanced any persuasive reason for the Court to exercise its discretion to appoint counsel

for this post-conviction matter.

       Accordingly, it is ORDERED that the petitioner’s motion for leave to proceed in forma

pauperis (ECF No. 125) is DENIED as moot.

       It is further ORDERED that the petitioner’s request for appointment of counsel (ECF No.

126) is DENIED.

       It is further ORDERED that the government must file a response to the motion to vacate

sentence on or before October 12, 2020, and the petitioner’s reply in support of his motion, if

any, must be filed on or before November 9, 2020.



                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Dated: August 31, 2020




                                              -2-
